United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3087
                                    ___________

Radu Rasidescu,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
University of Minnesota; University of *
Minnesota Graduate School, Twin        * [UNPUBLISHED]
Cities Campus; University of           *
Minnesota, School of Physics and       *
Astronomy, Department of Astronomy; *
Evan Skillman; Leonard Kuhi;           *
Liliya L.R. Williams,                  *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: July 19, 2006
                                 Filed: July 31, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Radu Rasidescu appeals the district court’s1 dismissal of his complaint for lack
of subject matter jurisdiction. Reviewing de novo, see Mosby v. Ligon, 418 F.3d 927,


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
931 (8th Cir. 2005), we conclude that dismissal was proper, because Rasidescu alleged
insufficient facts to establish diversity or federal-question jurisdiction. See 28 U.S.C.
§§ 1331, 1332. Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-